MEMORANDUM **
James Claffey and Polly Jones appeal the district court’s entry of judgment in favor of defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Jones argues that the district court erred in determining that she was not a participant or applicant in a Housing and Urban Development (“HUD”) program. To the contrary, the district court determined that Jones was a participant under the Housing and Community Development Act, 42 U.S.C. § 3544. Jones also argues that the Town of Yountville was not a “funding source” entitled to receive her financial information. We will not consider this argument, however, because Jones did not raise it below. See United States v. Carlson, 900 F.2d 1346, 1349 (9th Cir. 1990) (noting “general rule is that we will not consider issues raised for the first time on appeal”).
The district court properly granted summary judgment in favor of defendants against Claffey. We review de novo. Qwest Commc’ns, Inc. v. City of Berkeley, 433 F.3d 1253, 1256 (9th Cir.2006). Claffey did not have standing to raise a claim under 42 U.S.C. § 3544 because he was neither an applicant nor a participant in a Housing and Urban Development (“HUD”) program. He neither sought rental assistance under the program nor was actually assisted under the program. See 24 C.F.R. § 5.214. Claffey’s invasion of privacy claim fails because he consented to the release of his income information in both the Agreement to Rent and the Authorization of Release of Information. See Hill v. Nat’l Collegiate Athletic Ass’n, 7 Cal.4th 1, 40, 26 Cal.Rptr.2d 834, 865 P.2d 633 (1994). Claffey’s claims for intentional and negligent misrepresentation fail because Claffey has provided no evidence of any false statements made by defendants. See Stansfield v. Starkey, 220 Cal.App.3d 59, 72-73, 269 Cal.Rptr. 337 (1990); see B.L.M. v. Sabo & Deitsch, 55 Cal.App.4th 823, 834, 64 Cal.Rptr.2d 335 (1997). The district court properly found that Claffey’s lawsuit qualified as an action to enforce the terms of the rental agreement. Claffey seeks damages based upon his increased rent, a claim that necessarily depends upon the terms of the rental agreement.
The district court did not abuse its discretion in awarding attorney’s fees to defendants. See Thomas v. City of Tacoma, 410 F.3d 644, 647 (9th Cir.2005).
*308We do not consider Claffey’s arguments raised for the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999). We also will not consider Claffey’s arguments based upon the denial of his Rule 60(b) motion to vacate because he did not specifically appeal that decision. See TAAG Linhas Aereas de Angola v. Transamerica Airlines, Inc., 915 F.2d 1351,1354 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.